PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Chiproot, Avi
Application No. 16/710,028
Filed: 11 Dec 2019
For: COMPRESSIBILE SEAL FOR PIPE CLAMP

:
:
:	NOTICE
:
:
:

This is a Notice regarding the renewed request for acceptance of a fee deficiency submission under 37 CFR 1.28(c) filed July 22, 2021.

There is no indication that the request is signed by a registered patent attorney or patent agent of record.  However, in accordance with 37 CFR 1.34, the signature of David Klein appearing on the correspondence shall constitute a representation to the United States Patent and Trademark Office that he/she is authorized to represent the particular party in whose behalf he/she acts.

The Office no longer investigates or rejects original or reissue applications under 37 CFR 1.56.  1098 Off. Gaz. Pat. Office 502 (January 3, 1989).  Therefore, nothing in this Notice is intended to imply that an investigation was done. 

Applicant should note that the date the fees were erroneously paid, as small entity was 
December 11, 2019, rather than February 26, 2019, as listed in the itemization.

Applicant states that the sum of $935.00 paid on September 22, 2020, was for payment of the fee deficiency under 37 CFR 1.28(c). However, applicant alleges that no possibility was found on EFS-Web to enter the exact amount. Therefore, the applicant was forced to choose other entities to reach the total of $935.00 and did so by choosing a $50.00 processing fee for provisional application, $840.00 for each additional invention to be examined and $45.00 for a printed copy of the patent without color, despite the fact that none of these fees are applicable for the instant case.

As a courtesy, the $935.00 fee paid on September 22, 2020 is being reapplied to the fee deficiency under 37 CFR 1.28(c). Applicant is reminded to contact the Electronic Business Center at 866-217-9197 should there be any future problems with paying fees online.

The fee deficiency submission under 37 CFR 1.28(c) is ACCEPTED.  Accordingly, status as a small entity has been removed and any future fee(s) submitted must be paid at the undiscounted rate.

Inquiries related to this communication should be directed to Jamice Brantley at (571) 272-3814. 



/Andrea Smith /
Andrea Smith
Lead Paralegal Specialist, Office of Petitions